                                                                                              Case 19-40372              Doc 5        Filed 03/11/19           Entered 03/11/19 17:40:15                    Desc Main
                                                                                                                                         Document              Page 1 of 3
                                                                                 Fill in this information to identify your case:                                                  Check one box only as directed in this form and
                                                                                                                                                                                  in Form 122A-1Supp:


                                                                                 Debtor 1      Roland W. Tremblay Jr.                                                                1. There is no presumption of abuse.

                                                                                 Debtor 2      Lisa J. Tremblay                                                                      2. The presumption of abuse will be calculated
                                                                                 (Spouse, if filing)                                                                                    under Chapter 7 Means Test Calculation
                                                                                                                                                                                        (Official Form 122A-2)
                                                                                 United States Bankruptcy Court for the District of Massachusetts
                                                                                                                                                                                     3. The Means Test does not apply now because of
                                                                                 Case number                                                                                            qualified military service but it could apply later.
                                                                                 (If known)

                                                                                                                                                                                   Check if this is an amended filing


                                                                               Official Form 122A-1
                                                                               Chapter 7 Statement of Your Current Income                                                                                                       12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
                                                                               space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of
                                                                               any additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse
                                                                               because you do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from
                                                                               Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.


                                                                                Part 1:          Calculate Your Current Monthly Income

                                                                                1.   What is your marital and filing status? Check one only.

                                                                                            Not married. Fill out Column A, lines 2-11.

                                                                                            Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

                                                                                            Married and your spouse is NOT filing with you. You and your spouse are:
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                              Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                                                                                              Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                                                                                                under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                                                                                                spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).



                                                                                     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
                                                                                     case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the
                                                                                     amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not
                                                                                     include any income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one
                                                                                     column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                                                                                                                           Column B
                                                                                                                                                                                                     Column A
                                                                                                                                                                                                                          Debtor 2 or
                                                                                                                                                                                                      Debtor 1
                                                                                                                                                                                                                        non-filing spouse

                                                                                2.   Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
                                                                                     payroll deductions).                                                                                     2.      $5,163.52                $788.50
                                                                                3.   Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                     Column B is filled in.                                                                                   3.            $0.00                  $0.00
                                                                                4.   All amounts from any source which are regularly paid for household expenses of
                                                                                     you or your dependents, including child support. Include regular contributions from
                                                                                     an unmarried partner, members of your household, your dependents, parents, and
                                                                                     roommates. Include regular contributions from a spouse only if Column B is not filled in.
                                                                                     Do not include payments you listed on line 3.                                                            4.         $601.58                   $0.00
                                                                                5.   Net income from operating a business, profession, or farm

                                                                                     Gross receipts (before all deductions)                                 $414,570.00

                                                                                     Ordinary and necessary operating expenses                              $451,033.00


                                                                                     Net monthly income from a business, profession, or farm                                                  5.            $0.00                  $0.00


                                                                               Official Form 122A-1                                   Chapter 7 Statement of Your Current Income                                                     Page 1
                                                                               Debtor 1       Case
                                                                                            Roland    19-40372
                                                                                                   W. Tremblay Jr.          Doc 5      Filed 03/11/19          Entered 03/11/19 17:40:15                   Desc MainCase number:
                                                                                                                                          Document             Page 2 of 3
                                                                                6.   Net income from rental and other real property

                                                                                      Gross receipts (before all deductions)                                      $0.00

                                                                                      Ordinary and necessary operating expenses                                   $0.00


                                                                                     Net monthly income from rental or other real property                                                     6.          $0.00              $0.00
                                                                                7.   Interest, dividends, and royalties                                                                        7.          $0.00              $0.00
                                                                                8.   Unemployment compensation

                                                                                     Do not enter the amount if you contend that the amount received was a benefit under the
                                                                                     Social Security Act. Instead, list it here:

                                                                                      For you                                                      $0.00

                                                                                      For your spouse                                              $0.00



                                                                                                                                                                                               8.          $0.00              $0.00
                                                                                9.   Pension or retirement income. Do not include any amount received that was a benefit
                                                                                     under the Social Security Act.                                                                            9.          $0.00              $0.00
                                                                                10. Income from all other sources not listed above. Specify the source and amount. Do not
                                                                                    include any benefits received under the Social Security Act or payments received as a
                                                                                    victim of a war crime, a crime against humanity, or international or domestic terrorism.                  10.          $0.00              $0.00
                                                                                11. Calculate your total current monthly income. Add lines 2 through 10 for each column: $5,765.10 + $788.50.
                                                                                    Then add the total for Column A to the total for Column B.                                                                    11.     $6,553.60
                                                                                Part 2:          Determine Whether the Means Test Applies to You

                                                                                12. Calculate your current monthly income for the year. Follow these steps:

                                                                                     Copy your total current monthly income from line 11.                       $6,553.60
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Multiply by 12 (the number of months in a year).                          $78,643.20


                                                                                     The result is your annual income for this part of the form.                                                                  12.    $78,643.20
                                                                                13. Calculate the median family income that applies to you. Follow these steps:

                                                                                     Fill in the state in which you live.                                  Massachusetts

                                                                                     Fill in the number of people in your household.                             3

                                                                                     Fill in the median family income for your state and size of            $102,059.00
                                                                                            household.


                                                                                     To find a list of applicable median income amounts, go online using the link specified in the separate
                                                                                     instructions for this form. This list may also be available at the bankruptcy clerk's office.                                13.   $102,059.00
                                                                                14. How do the lines compare?

                                                                                     14a.       Line 12 is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.Go to Part 3.

                                                                                     14b.       Line 12 is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part 3
                                                                                                and fill out Form 122A-2.

                                                                                Part 3:          Sign Below




                                                                               Official Form 122A-1                                     Chapter 7 Statement of Your Current Income                                             Page 2
                                                                               Debtor 1     Case
                                                                                          Roland    19-40372
                                                                                                 W. Tremblay Jr.         Doc 5        Filed 03/11/19            Entered 03/11/19 17:40:15                  Desc MainCase number:
                                                                                                                                         Document               Page 3 of 3

                                                                                    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                                                                                    /s/ Roland W. Tremblay Jr.                                                                                 03/11/2019
                                                                                    Signature of Debtor 1                                                                                      Date MM/DD/YYYY

                                                                                    /s/ Lisa J. Tremblay                                                                                       03/11/2019
                                                                                    Signature of Debtor 2                                                                                      Date MM/DD/YYYY

                                                                                    If you checked line 14a, do NOT fill out or file Form 122A-2.

                                                                                    If you checked line 14b, fill out Form 122A-2 and file it with this form.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 122A-1                                   Chapter 7 Statement of Your Current Income                                             Page 3
